
	

113 HR 192 IH: Balancing Trade Act of 2013
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 192
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require that, in cases in which the annual trade
		  deficit between the United States and another country is $10,000,000,000 or
		  more for 3 consecutive years, the President take the necessary steps to create
		  a more balanced trading relationship with that country.
	
	
		1.Short titleThis Act may be cited as the
			 Balancing Trade Act of
			 2013.
		2.Action by the
			 President in cases of large consecutive annual trade deficits with other
			 countries
			(a)Action by the
			 PresidentIf in 3 consecutive
			 calendar years the United States has a trade deficit with another country of
			 $10,000,000,000 or more, the President shall take the necessary steps to create
			 a trading relationship with the country that would eliminate or substantially
			 reduce that trade deficit, by entering into an agreement with that country or
			 otherwise.
			(b)DefinitionIn this section, the term trade
			 deficit means, with respect to the United States and another country,
			 that the value of goods and services that are products of that country and are
			 imported into the United States from that country exceeds the value of goods
			 and services that are products of the United States and are exported from the
			 United States to that country.
			(c)Reports
				(1)Initial
			 reportNot later than 3 months after the date of the enactment of
			 this Act, the President shall submit to the Congress a report setting
			 forth—
					(A)the likely reasons
			 for the trade deficits with each country to which subsection (a) applies, as of
			 the date of the report; and
					(B)the steps the
			 President intends to take under subsection (a) with respect to each such
			 country.
					(2)Annual
			 reportsThe President shall submit to the Congress, not later
			 than December 31 of each year, a report on actions taken to carry out this
			 section.
				
